15-2216
    Torres-Iraheta v. Lynch
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A205 841 858
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    17th day of November, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             ROBERT D. SACK,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    WALTER ALBERTO TORRES-IRAHETA,
             Petitioner,

                       v.                                            15-2216
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Anne Pilsbury, Central American
                                         Legal Assistance, Brooklyn, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                                         P. Nicastro, Acting Assistant
                                         Director; Tracey N. McDonald, Trial
                                         Attorney, Office of Immigration
                                         Litigation, United States
                            Department of Justice, Washington,
                            D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Walter Alberto Torres-Iraheta, a native and

citizen of El Salvador, seeks review of a June 17, 2015, decision

of the BIA affirming a December 30, 2014, decision of an

Immigration Judge (“IJ”) denying Torres-Iraheta’s application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).    In re Torres-Iraheta, No.

A205 841 858 (B.I.A. June 17, 2015), aff’g No. A205 841 858

(Immig. Ct. N.Y. City Dec. 30, 2014).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We have reviewed the IJ’s and the BIA’s decisions. See Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 166 (2d Cir. 2008).        The

standards   of   review   are   well   established.     8 U.S.C.

§ 1252(b)(4)(B); see Xiu Xia Lin, 534 F.3d at 165-66.

    For asylum applications like Torres-Iraheta’s, governed by

the REAL ID Act, the agency may, “[c]onsidering the totality

of the circumstances,” base a credibility finding on

                                2
inconsistencies and omissions in an asylum applicant’s

statements and evidence.   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

Xia Lin, 534 F.3d at 163-64, 166 n. 3.      We “defer . . . to an

IJ’s credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”    Xiu Xia Lin, 534 F.3d

at 167.

    In the present case, substantial evidence supports the

agency’s adverse credibility determination, which is

dispositive of asylum and withholding of removal.       Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).      The agency

reasonably relied on Torres-Iraheta’s inconsistent testimony

about the time period when he was threatened; his inability to

recall the amount of money demanded by the gang; and his initial

omission of an arrest for sexual assault in his asylum

application.   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
F.3d at 166 n.3 (inconsistencies and omissions are

“functionally equivalent” for credibility purposes).       The

agency was not required to credit Torres-Iraheta’s explanations

that he could not remember when the gang started threatening

him or how much they asked for, as these are two of the central

aspects of his extortion-based claim.    His claim that he forgot

about his prior arrest is also not compelling, given the serious
                               3
nature of the charges and the fact that he was detained for three

days.   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation for

his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.” (internal quotation marks omitted)).

     Torres-Iraheta’s argument that the agency failed to

consider the whole record also lacks merit.     There is no

indication that the agency overlooked record evidence rather

than finding the evidence insufficient to rehabilitate

Torres-Iraheta’s inconsistent testimony.    Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006) (“[W]e

presume that an IJ has taken into account all of the evidence

before him, unless the record compellingly suggests

otherwise.”); Wei Guang Wang v. Bd. of Immigration Appeals, 437
F.3d 270, 275 (2d Cir. 2006) (holding that the agency need not

“expressly parse or refute on the record each individual

argument or piece of evidence offered by the petitioner.”

(internal quotation marks omitted)).     Torres-Iraheta’s

argument that the BIA engaged in impermissible fact finding also

lacks merit.   The BIA did not make any factual findings

inconsistent with the IJ’s, but concluded that the evidence

Torres-Iraheta pointed to did not undermine the IJ’s factual
                               4
findings.   See 8 C.F.R. § 1003.1(d)(3)(i) (providing that BIA

reviews IJ’s findings of fact for clear error).

    Considering the totality of the circumstances, we cannot

say that a reasonable fact finder would be compelled to find

Torres-Iraheta’s claim credible given the inconsistencies and

omissions relating to important aspects of his claim.   Xiu Xia

Lin, 534 F.3d at 167.

    Because credibility is dispositive, we do not reach the

agency’s alternate holding that Torres-Iraheta failed to

establish that he was harmed on account of a protected ground.

INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

courts and agencies are not required to make findings on issues

the decision of which is unnecessary to the results they

reach.”).

    Finally, we note that Torres-Iraheta’s CAT claim was based

solely on his fear that he would be imprisoned with gang members

and tortured by them while awaiting trial on murder charges.

Torres-Iraheta has now been released from prison, and the

charges against him have been dismissed. He did not identify

any other reason that he would be imprisoned in El Salvador.

We therefore dismiss his CAT claim as moot.       Cnty. of Los

Angeles v. Davis, 440 U.S. 625, 631 (1982).      To the extent

Torres-Iraheta raises new grounds for relief based on events
                               5
that postdate the BIA’s decision, he must bring those claims

before the agency in the first instance.

    For the foregoing reasons, the petition for review is

DENIED, and the pending motion for a stay of removal is DISMISSED

as moot.

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                               6